DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 7 are objected to because of the following informalities: 		Claims 1 and 7; line 1, ‘comprising’ should be --comprising:--. 			Claim 7; line 11, ‘a back entrance’ should be --the back entrance--.  		Claim 11; line 2, ‘the connector module’ should be --the terminal module--.		Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the back portion" in line 9.  				Claim 11 recites the limitation "the length of the entrance" in line 1 and "the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu, US 8403705.
Regarding claim 1, Liu discloses; an electrical connector, comprising 		a housing (Fig. 1-7; 5); and 									a terminal module (Fig. 1-7; 2,3), 									wherein the housing has a top portion (Fig. 1-7; top of 5), a bottom portion (Fig. 1-7; bottom of 5) and two side portions (Fig. 1-7; sides of 5) connecting the top portion and the bottom portion, the top portion, the bottom portion and the two side portions form an accommodating chamber (Fig. 1-7; chamber inside 5 for 2, 3) and the terminal module is accommodated (Fig. 1-7; 2, 3 accommodated inside 5) in the accommodating chamber, and 										wherein the two side portions have positioning posts (Fig. 1-7; 521 and Col. 3; Ln. 22-24) preventing horizontal displacement of the housing relative to the terminal module, and the top portion and the bottom portion prevent (Fig. 1-7; top and bottom of 
Regarding claim 2, Liu discloses; the accommodating chamber has an entrance (Fig. 1-7; chamber inside 5 has entrance for 2, 3) with a chamfer (attached Fig. 3 below; 5 has chamfer on both side; examiner interpret chamfer as a right-angled edge or corner).
Regarding claim 3, Liu discloses; the accommodating chamber has an entrance (Fig. 1-7; chamber inside 5 has entrance for 2, 3) with two chamfers (attached Fig. 3 below; 5 has chamfer on both side; examiner interpret chamfer as a right-angled edge or corner).
Regarding claim 4, Liu discloses; the two chamfers (attached Fig. 3 below; 5 has chamfer on both side; examiner interpret chamfer as a right-angled edge or corner) are disposed at opposed positions of the entrance.								
    PNG
    media_image1.png
    866
    816
    media_image1.png
    Greyscale


Regarding claim 5, Liu discloses; a back portion (Fig. 1-7; back portion of 5) and an entrance (Fig. 1-7; chamber inside 5 has entrance for 2, 3) is formed among the side portions, the bottom portion and the back portion.
Regarding claim 6, Liu discloses; the back portion has a chamfer (attached Fig. 3 above; back portion of 5 has chamfer on both side; examiner interpret chamfer as a right-angled edge or corner).
Regarding claim 7, Liu discloses; an electrical connector, comprising 		a housing (Fig. 1-7; 5); and 									a terminal module (Fig. 1-7; 2,3), 									wherein the housing has a top portion (Fig. 1-7; top of 5), a bottom portion (Fig. 1-7; bottom of 5), and two side portions (Fig. 1-7; side of 5) connecting the top portion and the bottom portion, the top portion, the bottom portion and the two side portions form an accommodating chamber (Fig. 1-7; chamber inside 5) and the terminal module is accommodated (Fig. 1-7; 2, 3 accommodated inside 5) in the accommodating chamber, 											wherein a back entrance (Fig. 1-7; chamber inside 5 has entrance for 2, 3) to the accommodating chamber is formed among the side portions, the bottom portion, and the back portion, 										wherein the back portion has a notch (Fig. 1-7; opening at the back of 5) at a bottom end thereof such that an effective height of a back entrance into the accommodating chamber is larger (see attached Fig. 3 below) than a height of the terminal module and 											wherein the two side portions have positioning posts (Fig. 1-7; 521 and Col. 3; Ln. 22-24) preventing configured to prevent horizontal displacement of the housing relative to the terminal module, and the top portion and the bottom portion configured to 

    PNG
    media_image2.png
    876
    963
    media_image2.png
    Greyscale

Regarding claim 10, Liu discloses; the back portion has a notch (Fig. 1-7; opening at the back of 5) at a bottom end thereof.
Regarding claim 11, Liu discloses; the length of the entrance is shorter (attached Fig. 2; distance between 5140 is shorter than length of 3) than the length of the connector module.											
    PNG
    media_image3.png
    874
    774
    media_image3.png
    Greyscale

Regarding claim 12, Liu discloses; back edges of the bottom portion and the two side portions are shaped to form a chamfer (attached Fig. 3; bottom portion and side 
    PNG
    media_image4.png
    922
    1012
    media_image4.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AZM A PARVEZ/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729